On Motion for Rearsument, Etc.
On the reading of the opinion as originally drawn it was ordered that the petitioner have leave to amend the prayer of its *265petition within a time fixed, if so advised, by adding thereto a prayer for a writ of mandamus, and that thereupon a writ of mandamus in the nature of a procedendo should issue to the Commissioner of Taxes requiring him to proceed with the appeal de novo, in accordance with the provisions of the statute, wholly disregarding the doings and findings of the former appraisers. On leave granted, counsel for the beneficiaries filed a motion for leave to amend their answer, after the amendment to the prayer of the petition had been filed, and also a motion for reargument. These motions are considered in inverse order.
The first ground urged for reargument is the claim that we failed to consider the rights of the beneficiaries under the Fourteenth Amendment to the Federal Constitution. This claim is without merit. While we did not discuss this question in direct and positive terms, we held that in the circumstances stated in the opinion the interest of the beneficiaries in the trust agreement was taxable in St. Albans.
[18, 19] This, on the authorities cited by the beneficiaries in support of this motion, saves them the benefit of such constitutional questions as they have properly raised. Crowell v. Bandell, 10 Peters 368, 9 L. ed. 458; Murry v. Charleston, 96 U. S. 432, 24 L. ed. 760; Loveland on Appellate Jurisdiction, 658, par. 322. A reargument of such questions is therefore unnecessary; and a rehearing to permit new qustions to be raised, or questions previously raised to be presented anew, will not be granted. State v. Franlilin County Savings Bank & Trust Co., 74 Vt. 246, 52 Atl. 1069; Van Dyke & Drew v. Cole, 81 Vt. 379, 70 Atl. 593, 1103; Cunningham et ux. v. Blanchard et al., 85 Vt. 494, 83 Atl. 469; State v. Monte, 90 Vt. 566, 99 Atl. 264; Rice & Bugbee v. Bennington County Savings Bank, 93 Vt. 493, 108 Atl. 708.
The next reason urged for a rehearing is the claim that the listers assessed the beneficiaries on the corpus of the trust fund, and not on their interest in the trust agreement, and that consequently to hold them liable for taxes on the latter in these proceedings is to deprive them of their property without due process of law, because they have had no opportunity to be heard on the question of the taxability of their interest in the trust agreement. This question is now raised by the beneficiaries for the first time and therefore falls within the rule laid down in the cases last cited. The'beneficiaries do not claim, nor can they, that they were surprised concerning this question,' because the petitionér *266made the claim in its brief and in' oral argument, that they had an equitable interest under the trust arrangement that was taxable. It is said in Whiting v. Rowell, 82 Cal. 635, 23 Pac. 40, 382, cited in Cunningham et ux. v. Blanchard et al., supra, that if parties do not take the trouble to call attention to the points on which they rely, they cannot reasonably expect the Court to grant a reheáring for the purpose of considering them piecemeal. This is a salutary rule, applicable to this case.
The-beneficiaries denied the authority of this Court to make the order following the opinion as first written, and asked to be heard on that question. Since the order and that part of the opinion relating to the disposition of the case have been changed, there is nó foundation for the objection relied upon. Further consideration of this question is therefore unnecessary.
The ground for amending the answer, in the particular indicated, no longer exists.

Both motions are denied.